Citation Nr: 1008441	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for visual 
complications with associated headaches.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hand and thumb injury with left ulnar nerve deficit.

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

As discussed in the decision below, the Board has reopened 
the issue of entitlement to service connection for a left 
hand and thumb disorder.  The issues of entitlement to 
service connection for a left hand and thumb disorder and 
entitlement to an increased rating for a duodenal ulcer are 
addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for visual complications 
with associated headaches.

2.  The Veteran's initial claim for service connection for a 
left hand and thumb disorder was denied by a November 1986 
rating decision.  Although provided notice of this decision 
in December 1986, the Veteran did not perfect an appeal 
thereof.

3.  In March 2000 and August 2001 rating decisions, the RO 
denied the Veteran's claims to reopen the issue of 
entitlement to service connection for a left hand and thumb 
disorder.  Although provided notice of these decisions, the 
Veteran did not perfect an appeal thereof.

3.  Evidence associated with the claims file since the August 
2001 RO decision is new and material and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for a left hand and thumb disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for visual complications with associated headaches 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hand and thumb disorder is new 
and material, and therefore, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.


By an August 2006 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
visual complications with associated headaches.  In August 
2006, the Veteran filed a notice of disagreement with regard 
to this issue, and in September 2007, he perfected his 
appeal.  However, in November 2009, the Veteran withdrew his 
appeal regarding this issue.  With no allegation of error of 
fact or law remaining before the Board, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

II.  New and Material Evidence

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development 
requirements have been satisfied in the present case, the 
Board is not precluded from adjudicating the issue of whether 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection or a left hand 
and thumb disorder.  This is so because the Board is taking 
action favorable to the Veteran by reopening the claim for 
service connection for the disorder at issue.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a left hand and thumb disorder.  
Specifically, he argues that an August 2007 private treatment 
letter from F.M., Jr., M.D. constitutes new and material 
evidence.

The Veteran's initial claim for entitlement to service 
connection for a left hand and thumb disorder was denied by 
the RO in a November 1986 rating decision because the 
evidence did not show that the Veteran's left hand and thumb 
disorder was incurred in or aggravated by active duty 
service.  The Veteran was notified of this decision in 
December 1986, and he did not perfect an appeal thereof.  
Accordingly, the RO's November 1986 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).  In September 1999 and July 
2000, the Veteran filed claims to reopen the issue of 
entitlement to service connection for a left hand and thumb 
disorder.  In March 2000 and August 2001 rating decisions, 
the RO did not find new and material evidence to reopen the 
claim of entitlement to service connection for a left hand 
and thumb disorder.  The Veteran was provided notice of the 
March 2000 decision in June 2000 and of the August 2001 
decision in September 2001.  In September 2001, he filed a 
notice of disagreement to the August 2001 rating decision, 
and a statement of the case was sent to the Veteran in 
November 2002.  However, the Veteran did not perfect his 
appeal.  Accordingly, the March 2000 and August 2001 RO 
decisions are final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2009).

In February 2006, the Veteran filed the present claim to 
reopen the issue of entitlement to service connection for a 
left hand and thumb disorder.  In an August 2006 rating 
decision, the RO denied the Veteran's claim to reopen the 
issue of entitlement to service connection for a left hand 
and thumb disorder because the evidence received was not new 
and material.  The Veteran filed a timely notice of 
disagreement, and perfected his appeal of the RO's August 
2006 decision.

Although the RO determined that new and material evidence was 
not presented to reopen the claim of entitlement to service 
connection for a left hand and thumb disorder, this decision 
is not binding on the Board.  Thus, the Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 2001 
rating decision is the last final disallowance of the 
Veteran's claim, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The evidence of record at the time of the August 2001 rating 
decision consisted of the Veteran's service treatment 
records, VA treatment records, private treatment records, and 
the Veteran's statements.  Although the Veteran's service 
treatment records reveal that he had three sutures removed 
from his right thumb in January 1963, the service treatment 
records are negative for any finding of or treatment for a 
left hand or thumb injury.  In an October 1986 claim form, 
the Veteran reported that he injured his left thumb while he 
was stationed at Camp LeJeune, North Carolina when he went 
home for a weekend pass and had an accident which injured his 
thumb.  VA treatment records from April 1986 through May 1986 
reflect that the Veteran developed a large lump on the thumb 
of his left hand with atrophy of the hyperthenar musculature.  
In a September 1999 claim form, the Veteran reported that he 
broke his left hand and underwent an operation at Camp 
LeJeune in 1963, and that he continues to have problems with 
his left hand and arm.  In a July 2000 claim, the Veteran 
stated that he cut his left thumb and severed the tendons 
from his left thumb to his left index finger in 1963 during 
service.  VA treatment records from February 1998 through 
June 2000 reveal diagnoses of and treatment for an ulnar 
injury with lesions on the left, an ulnar lesion on the left 
elbow, cubital tunnel syndrome, entrapment of the left ulnar 
nerve, thumb abduction, old ulnar nerve lesion with unstable 
thumb, and left ulnar compression syndrome.  The Veteran 
stated that he had a history of glass laceration of the left 
arm in 1963, but that he was not sure of the location, and 
that six to seven years later he began to notice pain and 
weakness in the left hand.  A July 1998 record reveals that 
an electromyography showed that left ulnar motor responses 
were of low amplitude and that the Veteran reported that he 
cut his arm near the left elbow years before.  In November 
1998, the Veteran underwent an exploration of the left ulnar 
nerve below and above the elbow.  A July 1999 x-ray of the 
left hand was normal.  The Veteran was provided a custom 
splint to improve the use of his hand and thumb.  A June 2000 
VA treatment record reveals that the Veteran had a 2.5 
centimeter laceration to the palm of his left hand.

Since its August 2001 rating decision, the RO has received 
additional VA treatment records which do not reveal treatment 
for a left hand or thumb disorder, private treatment records, 
and statements and testimony from the Veteran.  In addition, 
the Veteran submitted several duplicates of VA treatment 
records which were in the claims file at the time of the 
August 2001 rating decision.  During a January 2002 hearing 
before the RO, the Veteran testified that he did not injure 
his right thumb during service, but that he did injure his 
left thumb during service.  He explained that, while home one 
weekend, he slipped and broke a jar, and that the glass from 
the jar stuck in his hand.  The Veteran testified that he had 
a scar on his left thumb, but not on his right thumb.  He 
reported that the glass was removed from his thumb at a 
private hospital, and that stitches were removed from his 
thumb at Camp LeJeune or Camp Geifer.  He noted that he 
started experiencing problems with his thumb two or three 
years after service discharge.  In a February 2006 claim, an 
August 2006 notice of disagreement, and a September 2007 
substantive appeal, the Veteran reported that his left hand 
and thumb continued to bother him.  An August 2007 private 
medical treatment from F.M., Jr., M.D. reflects that the 
Veteran reported that he injured his left hand during active 
duty service and that his medical records note his reported 
history of having injured his ulnar nerve in 1963.  Dr. F.M. 
noted that the Veteran filed a claim for disability benefits 
for the injury that resulted from his inservice accident, and 
reported that the Veteran could not use his hand because of 
weakness.  In an October 2008 statement, the Veteran argued 
that Dr. F.M.'s August 2007 statement was new and material 
evidence.  The Veteran also reiterated his prior statements 
that he injured his left hand and thumb during service.  
During a November 2009 hearing before the Board, the Veteran 
again testified that he injured his left hand and thumb 
during service, that he was treated at a hospital in North 
Carolina but that the records from that treatment were no 
longer available, and that he was given stitches.

Comparing the evidence received since the RO's August 2001 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to 
service connection for a left hand and thumb disorder.  The 
newly submitted medical evidence includes testimony from the 
Veteran that, although his service treatment records reflect 
that he had sutures removed from his right thumb during 
service, he actually had the sutures removed from his left 
thumb following an injury to his left hand and thumb during 
service.  In support of this statement, the Veteran testified 
that he did not have a scar on his right thumb, but that he 
did have a scar on his left thumb from the sutures.  The 
credibility of these statements, for the sole purpose of 
determining whether new and material evidence has been 
submitted, is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (holding that in determining whether evidence is 
new and material, the credibility of the evidence is 
presumed).  Although the Veteran submitted statements and 
testimony describing his left hand injury prior to the August 
2001 rating decision, he did not provide testimony indicating 
that his service treatment records may incorrectly reflect 
that he had sutures removed from his right thumb, and that 
the sutures were, in fact, removed from his left thumb.  As 
the Veteran's statements, provided to the RO after the August 
2001 rating decision, reveal new evidence that the Veteran 
may have incurred a left hand and thumb injury during 
service, which was the rationale for the RO's November 1986 
denial of the Veteran's claim on the merits, the Board finds 
that this newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection herein.  Accordingly, new and material evidence 
has been submitted, and the claim for service connection for 
a left hand and thumb disorder is reopened.


ORDER

The appeal as to the issue of entitlement to service 
connection for visual complications with associated headaches 
is dismissed.


New and material evidence having been received, the claim for 
entitlement to service connection for a left hand and thumb 
disorder is reopened; the claim is granted to this extent 
only.


REMAND

I.  Left Hand and Thumb Disorder

With respect to the Veteran's claim for entitlement to 
service connection for a left hand and thumb disorder, which 
has been reopened, remand is required for adjudication on the 
merits, in order to avoid prejudice to the Veteran.  Bernard, 
4 Vet. App. at 394 (holding that where RO has not considered 
the reopened claim on a direct basis, the Board must consider 
whether prejudice to the veteran if it proceeded to 
adjudicate the merits of the claim).  Accordingly, in order 
to afford the Veteran the opportunity to make additional 
argument and submit any additional evidence, remand is 
required.

II.  Duodenal Ulcer

The Veteran is seeking an increased rating for his service-
connected duodenal ulcer, currently evaluated as 10 percent 
disabling.  After a thorough review of the Veteran's claims 
file, the Board finds that there is a further duty to assist 
the Veteran with his claim herein.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Review of the Veteran's claims file reveals that the most 
recent VA treatment records in the file are from July 2006.  
However, during his November 2009 hearing before the Board, 
the Veteran testified that he has had additional treatment 
for his duodenal ulcer since July 2006, and as recently as 
November 2009.  As these treatment records may impact the 
Veteran's claim for entitlement to an increased rating, 
remand is required for the RO to obtain and associate all VA 
treatment records since July 2006 pertaining to the Veteran's 
duodenal ulcer with the claims file.

In addition, another VA examination should be obtained to 
assess the current severity of the Veteran's service-
connected duodenal ulcer.  The clinical findings of the 
August 2007 VA examination report are now almost 3 years old.  
Because the appeal period in question spans from February 
2006 to the present, to adjudicate the severity of the 
Veteran's service-connected disorder over this period without 
more current clinical findings would be in error, especially 
because no contemporaneous VA outpatient treatment records 
are of record.  See, c.f., Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  Accordingly, new VA medical examination is 
in order to determine the current extent of the 
symptomatology of Veteran's service-connected duodenal ulcer.  
38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
recently treated him for residuals of a 
left thumb and hand injury, as well as for 
his service-connected duodenal ulcer since 
July 2006.  The RO must then attempt to 
obtain copies of the related medical 
records, to include all of the Veteran's 
VA treatment records since July 2006, that 
are not already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records, the RO is unable 
to secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) notify the Veteran that 
that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.


2.  Thereafter, the RO must afford the 
Veteran an appropriate examination to 
determine the severity of his service-
connected duodenal ulcer.  The claims 
folder and a copy of this remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must report 
all symptoms, and must specifically state 
whether there is anemia, weight loss, 
vomiting, melena, or hematemesis.  The 
examiner should also indicate the 
frequency, length, and duration of the 
Veteran's ulcer symptomatology and whether 
the Veteran has experienced any 
incapacitating episodes as a result of his 
ulcer disability, and if so, the length 
and duration of such episodes.  The 
examiner must also specifically indicate 
the level of impairment of health, and 
state whether the Veteran's duodenal ulcer 
symptomatology is mild, moderate, 
moderately severe, or severe.  The 
examiner must provide a complete rationale 
for all opinions provided.  If the 
examiner cannot provide any requested 
opinion without resorting to speculation, 
he or she must so state, and provide the 
reasons why an opinion would require 
speculation.  The examination report must 
be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above or may be indicated by 
the reopening of the claim for entitlement 
to service connection, the RO must 
readjudicate the Veteran's claim for 
entitlement to an increased rating for a 
duodenal ulcer, and must adjudicate the 
Veteran's claim for entitlement to service 
connection for residuals of a left hand 
and thumb injury on the merits.  If the 
either of the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


